Citation Nr: 0615571	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  95-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as the residuals of sinus/nasal surgery.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected migraine headaches.  




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1986 to 
January 1987 and from October 1990 to September 1992.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2004, at which time it was 
remanded for further development.  



FINDINGS OF FACT

1.  The veteran's pre-existing sinusitis is shown as likely 
as not to have increased in severity beyond natural progress 
during his second period of service.  

2.  The service-connected migraine headaches are shown to 
occur several times a week, but are not prostrating in nature 
or productive of severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
pre-existing respiratory disability manifested by sinusitis 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected migraine headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118 including Diagnostic 
Code 8100 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for disabilities of the 
left ankle, left knee, and back.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In letters, dated in January 2003, and February 2005, the RO 
informed the veteran that in order to establish service 
connection for respiratory disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 

In determining whether an increased rating was warranted for 
the veteran's migraine headaches, the RO stated that there 
has to be competent evidence that his service-connected 
disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claims 
of service connection for respiratory disability and for an 
increased rating for his migraine headaches was not sent to 
the veteran until after the rating decision in June 1994.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

As noted hereinabove, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings.  However, he was not provided with notice of the 
type of evidence necessary to establish the degree of 
disability or the effective date should service connection be 
granted for a respiratory disorder.  Moreover, he was not 
provided with notice of the type of evidence necessary to 
establish the effective date should an increased rating be 
granted for the veteran's migraine headaches.  

Despite the inadequate notice provided to the veteran on the 
degree of disability and effective date elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Indeed, since the following decision grants service 
connection for respiratory disability, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.

Moreover, since the increased rating claim is being denied, 
no effective date will be assigned.  Therefore, there can be 
no possibility of any prejudice to the veteran.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim of service connection or 
the claim for increase.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

A.  Service Connection for Respiratory Disability

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A review of the record discloses that, during his brief first 
period of active duty, the veteran was found to have septal 
deviation with severe airway restriction.  The Entrance 
Physical Standards Board Proceedings revealed that this 
condition had existed prior to service and that the veteran 
had not met the medical fitness standards for enlistment.  
Accordingly, he was given a discharge with instructions to 
have no military service prior to repair of his septum.  

In March 1987, following this period of active service, the 
veteran underwent septoplasty to repair his septal deviation.  

This surgery was noted on the medical history report 
completed in conjunction with his May 1990 service entrance 
examination.  The veteran also reported having a history of 
asthma.  He indicated that he did not know if he then had or 
had ever had sinusitis.  Although he reported that he still 
had occasional nasal obstruction, the examiner found that the 
nose and sinuses were normal.  

During service, in April and May 1991, the veteran complained 
of having sinus pressure, and the various diagnoses included 
those of sinusitis, rhinosinusitis and vasomotor rhinitis.  
The X-ray studies were variously reported as clear or 
revealing nasal congestion and questionable mild mucosal 
thickening of the lateral wall of the maxillary sinuses.  

In June 1991, the veteran was found to have enlarged 
turbinates associated with his vasomotor rhinitis and 
underwent corrective surgery.  

Since service, the veteran has complained of other 
respiratory difficulty.  During VA treatment from October 
2000 to February 2003, it was noted that the veteran's 
medical problems included asthma, for which he was reportedly 
followed at a VA Pulmonary clinic.  

Thereafter, the veteran was examined extensively by VA, in 
part, to determine the nature and etiology of his respiratory 
problems.  Indeed, in April, August, and October 2003, the 
veteran underwent VA otolaryngology examinations.  

During the April 2003 VA examination, it was noted that the 
veteran had undergone six surgeries on his sinuses, the last 
in 2001.  The impression was that of chronic sinusitis.  

During the August 2003 examination, it was noted that the 
inferior turbinates were boggy.  Consequently, the examiner 
scheduled the veteran for a CT scan of the sinuses.  

The CT scan, performed by VA in October 2003, revealed that 
the veteran had mild sinus disease with a small amount of 
fluid in the right frontal sinus, mucosal thickening of the 
some air cells in the right ethmoid sinus, focal soft tissue 
density in the left maxillary ostium and focal mucosal 
thickening of the right sphenoid sinus.  The most prominent 
changes were seen in the region of the right frontal sinus 
and anterior right ethmoid sinus.  

Following the VA otolaryngology examination, later in October 
2003, the examiner stated that the veteran had significant 
nasal obstruction due to left septal deviation.  The relevant 
impression was that of nasal obstruction exacerbating 
migraines.  It was noted that the veteran was being treated 
medically for sinus congestion.  

In November 2003, the Chief of the Compensation and Pension 
at a VA Medical Center reviewed the veteran's claims folder.  
Following that review, she found that the veteran's turbinate 
hypertrophy noted in January 1987 was a pre-existing 
condition and that the veteran had had septal deviation and 
airway obstruction since childhood.  

Therefore, the VA physician concluded that the current nasal 
disability did not originate during the veteran's periods of 
active service.  She further concluded that it was "not at 
least as likely as not" that any currently demonstrated 
nasal disability was related to the veteran's March 1987 
septal repair or was caused or worsened by the ameliorative 
nasal surgery performed during service in May 1991.  

Although the record demonstrates a preservice history of 
septal deviation and turbinate hypertrophy, a careful review 
of the record shows that manifestations of turbinate 
enlargement consist with recurrent sinus disease were again 
manifested during his second period of service.  

Given the veteran underwent additional surgery in order to 
ameliorate the pre-existing sinus condition, the Board finds 
the evidence to be in relative equipoise in showing that the 
pre-existing sinusitis as likely as not underwent an increase 
in severity beyond natural progress during this second period 
of active service.  

By extending the benefit of the doubt to the veteran, service 
connection for sinusitis is warranted.  


B.  Increased Rating for Migraine Headaches

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  

Headaches are rated in accordance with 38 C.F.R. § 4.124a, DC 
8100.  A 30 percent rating is warranted for headaches, 
manifested by characteristic prostrating attacks occurring on 
an average once a month over last several months.  

A 50 percent rating is warranted for service-connected 
headaches that are very frequent and completely prostrating 
and subject to prolonged attacks productive of severe 
economic inadaptability.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  

Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In this case, evidence such as the reports of VA neurologic 
examinations, performed in September 1993 and March 2003, 
show that the veteran reports having as many as four episodes 
a week.  He notes that they are diminished by avoiding light, 
lying down and minimizing his stress.  

Despite those manifestations, there is no competent evidence 
of record that the veteran's headaches are prolonged and 
completely prostrating in nature or cause severe economic 
inadaptability.  

Indeed, the veteran has led a rather active lifestyle, 
working long hours as a truck driver and firefighter.  
Moreover, he has also been able to pursue recreational 
interests and other activities despite his headaches.  

Therefore, the Board finds that the service-connected 
headaches are not manifested by symptoms that warrant the 
assignment of a rating higher than the currently assigned 30 
percent under Diagnostic Code 8100.  

In arriving at this decision, the Board notes that, in its 
February 2005 letter, the RO requested additional 
evidence/information with respect to specific health care 
providers who recently treated the veteran for headaches.  

The RO also requested records associated with the veteran's 
employment since service.  However, the veteran did not 
respond to those requests.  



ORDER

Service connection for respiratory disability manifested by 
sinusitis is granted.  

A rating in excess of 30 percent for the service-connected 
migraine headaches is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


